Citation Nr: 1302812	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for arthritis, left shoulder.

3.  Entitlement to a rating in excess of 10 percent prior to April 27, 2011, and in excess of 20 percent thereafter for arthritis, right shoulder.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint/disc disease, lumbar spine, (spine disability).

5.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, June 4, 2008; increased the disability rating for arthritis, left shoulder, from 0 percent disabling to 20 percent, effective October 5, 2007; increased the disability rating for arthritis, right shoulder, from 0 percent disabling to 10 percent, effective October 5, 2007; and increased the disability rating for spine disability from 0 percent disabling to 10 percent, effective October 5, 2007 .

This case also comes before the Board on appeal from a November 2009 rating decision by the RO in Winston-Salem, North Carolina that denied entitlement to a TDIU.  

In a May 2010 statement of the case (SOC), the originating agency increased the disability rating for PTSD from 30 percent disabling to 50 percent, from the effective date of service connection, June 4, 2008.  In an October 2011 rating decision, it also increased the schedular rating for the Veteran's right shoulder disability to 20 percent, effective April 27, 2011.  These actions did not satisfy the Veteran's appeal.

Additional evidence was submitted by the Veteran following certification of the appeal to the Board.  However, the Veteran's representative provided a waiver of RO consideration of the evidence in an October 2012 brief; the Board also notes that the evidence is duplicative of records already in the claims file.  See 38 C.F.R. § 20.1304(c) (2012). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD more nearly approximates the criteria for occupational and social impairment with deficiencies in areas such as family relations, judgment, thinking, and mood. 

2.  Throughout the pendency of the claim, the level of impairment from left shoulder arthritis has more nearly approximated limitation of arm motion at shoulder level and not the impairment of arm motion limited to 25 degrees from side.

3.  Prior to April 27, 2011, there was no evidence of limitation of motion of the right shoulder arthritis, but it did result in stiffness (classified as painful or limited motion of a major joint by the RO); since April 27, 2011, there has been impairment from right shoulder arthritis more nearly approximated by limitation of arm motion at shoulder level and not the impairment of arm motion limited to 25 degrees from side.

4.  The Veteran does not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for a rating in excess of 20 for left shoulder arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 5201 (2012). 

3.  The criteria for a rating in excess of 10 percent prior to April 27, 2011, and a rating in excess of 20 percent thereafter for right shoulder arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 5201 (2012). 

4.  The criteria for an evaluation in excess of 10 percent for service-connected spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, DCs 5242, 5243 (2012).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R.  § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In Barr, the U.S. Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

PTSD

With regard to the Veteran's PTSD, he was first granted service connection in August 2009 with an evaluation of 30 percent effective June 4, 2008; as stated above, in a May 2010 SOC, the originating agency increased the disability rating from 30 percent disabling to 50 percent, from the effective date of service connection, June 4, 2008.  

A private examination in August 2008 showed a diagnosis of chronic PTSD with a Global Assessment of Functioning (GAF) score of 40.  The Veteran reported being married for forty-four years, working part-time, and socializing occasionally with family and friends.  The Veteran reported symptoms to include having nightmares at least two times per month, waking in a panic and sweats, flashbacks one or two times per week, sleep disturbances, intrusive thoughts, startling easily, hypervigilance, anger, sadness, fear, auditory and visual hallucinations two to five times per week, depressed feeling, no energy and little interest in things, easy to anger and agitation, and feeling helpless.  The examiner noted that the Veteran's recent memory was moderately impaired and his working memory was 100 percent impaired.  The examiner stated that the Veteran was moderately comprised in his ability to sustain social and work relationships.

Private treatment records from August 2008 to September 2009 showed that the Veteran reported symptoms and impairment related to his PTSD to include nightmares, flashbacks, sleep disturbances, hypervigilance, memory problems, depression, low energy and interest levels, anger, mood swings, worry, crying spells, auditory and visual hallucinations, panic attacks, sadness and fear out of the blue, and being suicidal (specifically, in an October 2008 report).  His GAF scores ranged from 40 to 45.

The Veteran was afforded a VA examination for PTSD in April 2009 in which he reported feeling bad about 70 percent of the time and reported symptoms and impairment related to PTSD to include nightmares, intrusive thoughts, sleep disturbances, anxiety, easily being startled, hypervigilance, avoidance, poor concentration, sadness, crying spells about every day, and decreased interest and energy.  He denied having any suicide attempts or panic attacks.  He reported living with his wife, having a few friends, volunteering and going to church.  Mental status evaluation showed calm mood, appropriate affect, no impairment of thought processes or communication, no delusions or hallucinations, and his memory appeared to be adequate.  The VA examiner diagnosed PTSD and assigned a GAF score of 55.  The examiner noted that the Veteran's psychiatric symptoms resulted in some impairment of employment and social functioning.

The Veteran also submitted a statement in April 2009 stating that his PTSD caused intrusive thoughts, frequent nightmares, flashbacks, avoidance,  estrangement and detachment, restricted affect, sleep disturbances, frequent irritability and angry outburst, severe concentration and memory problems, hypervigilance and exaggerated startle response, panic attacks, memory problems, and auditory and visual hallucinations.

A private examination in January 2012 showed a diagnosis of chronic PTSD and a GAF score of 40.  The Veteran reported symptoms and impairment from his PTSD to include nightmares, flashbacks, panic attacks at least two times per week, sleep disturbances, intrusive thoughts, being easily startled, hypervigilance, no socialization, severely impaired recent memory, anger, sadness, fear, auditory and visual hallucinations, depression, low energy and little interest in things, and feeling helpless.  

The examiner opined that due to the Veteran's PTSD, he was unable to sustain social relationships and was unable to sustain work relationships; therefore, he was considered permanently and totally disabled and unemployable.

As noted above, the Veteran's PTSD is evaluated as 50 percent disabling under the criteria of DC 9411.  See 38 C.F.R. § 4.132.  This rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A next higher 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board also observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

On review of the record, the Board finds evidence for and against the assignment of a 70 percent initial rating for PTSD.  The April 2009 VA examiner noted that the Veteran's psychiatric symptoms resulted in some impairment of employment and social functioning.

Additionally, a January 2012 private examiner opined that due to the Veteran's PTSD, he was unable to sustain social relationships and was unable to sustain work relationships; therefore, he was considered permanently and totally disabled and unemployable.  Clearly, this opinion holds some probative value in support of this claim.  However, this examiner failed to describe in any detail the Veteran's social relationships or activities, which limits the probative value of this information. 

On the other hand, an August 2008 private examiner found that the Veteran was moderately comprised in his ability to sustain social and work relationships.  (However, the August 2008 examiner did assign a GAF score of 40, showing some impairment in reality testing or communication.) 

A review of the record also reveals no credible evidence that the Veteran's PTSD results in obsessional rituals interfering with routine activities, impaired impulse control to the point of unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships. 

As instructed in Mauerhan, the symptoms listed for the varying levels of disability in DC 9411 merely serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  The Board also observes that it is VA's policy to assign the higher disability evaluation when the overall disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

In this case, the Board finds that the Veteran's descriptions of PTSD symptomatology to be credible and consistent with the entire evidentiary record.  

Specifically, in the Veteran's words to the April 2009 VA examiner, he feels "bad about 70 percent of the time".

With application of the provisions of 38 C.F.R. § 4.7 as well as the benefit of the doubt rule under 38 U.S.C.A. § 5107, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 70 percent schedular rating as a result of PTSD which results in occupational and social impairment with deficiencies in areas such as family relations, judgment, thinking, and mood.  Accordingly, the Board grants a 70 percent schedular rating for the entire appeal period. 

The Board further finds that the criteria for a 100 percent schedular rating for PTSD have not been met for any time during the appeal period.  It is not argued, or shown, that the Veteran has experienced symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations (although visual and auditory hallucinations were noted, they were not persistent); grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place.

Furthermore, the Veteran's assigned GAF scores of 45 to 55 during the appeal period contemplate less than total social and industrial impairment.  Notably, the uncontradicted lay evidence of record establishes that the Veteran maintains a relationship with his spouse and was volunteering.  The Board acknowledges opinion from a January 2012 examiner that the Veteran was unemployable due to PTSD, but that opinion in and of itself does not establish the Veteran's entitlement to a 100 percent schedular evaluation requiring "total" occupational and social impairment.  

Overall, the Board finds that the credible lay and medical evidence in this case does not demonstrate total occupational and social impairment due to PTSD as the Veteran lacks the aforementioned type of psychiatric impairment contemplated by DC 9411 which would justify a 100 percent schedular rating.  There is no further basis to apply the benefit of the doubt rule in the Veteran's favor.  38 U.S.C.A. § 5107.

Bilateral Shoulder Arthritis

With regard to the Veteran's bilateral shoulder arthritis, he was first granted service connection in April 1982 for "degenerative arthritis lumbar spine, shoulders, with history of arthritis left great toe" with an evaluation of 20 percent effective May 1, 1981.  

The RO later rated the shoulder disabilities separately (that is, no longer based upon involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2012).)

As noted above, the right shoulder is rated as 10 percent disabling prior to April 27, 2011, for painful or limited motion of a major joint and as 20 percent disabling thereafter for limitation of motion to shoulder level; the left shoulder is currently rated 20 percent disabling based on limitation of motion to shoulder level.

The Veteran filed the instant claim for an increased rating in 2007.

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally 38 U.S.C.A. § 5110(b) (2). 

The record is replete with private treatment records, showing shoulder treatment with injections.  In December 2008 the Veteran reported left shoulder pain, pain frequently causing sleep disturbances; physical examination showed right motion and strength was normal and left internal rotation was 20 degrees.  In January 2009 the Veteran reported that he was doing relatively well, he was limited with some of his daily activities, he described aching pain with aggravating factors to include stooping/bending and exercising; physical examination showed right shoulder elevation to 140 degrees, left shoulder elevation to 120, left shoulder external rotation to 25, abduction to 70, internal rotation of 10 at maximal abduction, versus right shoulder 75 degrees of external rotation, 100 of abduction, and 45 of internal rotation at maximum abduction.  January 2010 records showed normal sensation and deep tendon reflexes, forward flexion was to 120 degrees, abduction to 140, and there was full muscle strength with internal rotation and external rotation.  March 2010 records showed that the Veteran reported working part-time as a valet and driver and complained of dull shoulder pain, worse with activities, and improved with rest; sensation and deep tendon reflexes were normal; left forward flexion was to 90 and abduction to 140; shoulder osteoarthritis was diagnosed.  

The Veteran was afforded a VA examination in July 2009 in which he reported that his right shoulder did not have much pain or he did not have much problem with it, but had stiffness; left shoulder had pain, stiffness, locking episodes one to three times a month, tenderness, severe flare-ups every one to two months for one to two days.  Physical examination did not show recurrent shoulder dislocations; left shoulder had chronic posterior subluxation and locking one to three times a month.  Range of motion testing showed left flexion 0 to 85 degrees, abduction 0 to 85, internal rotation 0 to 60, external rotation 0 to 50; right flexion 0 to 150 degrees, abduction 0 to 140, internal rotation 0 to 90, external rotation 0 to 90 with pain on active motion only on the left side and no objective evidence of pain following repetitive motion or additional limitations for either shoulders.  The diagnoses were degenerative joint disease (DJD) left shoulder with chronic subluxation and residual right shoulder DJD.  The diagnoses were noted to cause problems with lifting and carrying due to pain, and the Veteran noted difficulty reaching overhead and behind his back with the left upper extremity.

The record also contains VA treatment records showing complaints of decreased range of motion in the left shoulder in December 2008, the Veteran's left shoulder bothering him in November 2009, and an April 2010 examination showed range of motion testing results of forward flexion 95 degrees, abduction 35, external rotation 10 to 15, and internal rotation 35.

The Veteran was afforded a VA examination in April 2011 in which it was noted that he is right hand dominant.  He reported left shoulder stiffness, decreased speed of motion, flare-ups weekly for one to two days; right shoulder pain, stiffness, weakness, decreased speed of joint motion, flare-ups weekly for one to two days.  He did not report episodes of dislocation or subluxation, locking episodes, effusion, or incapacitating episodes of arthritis, but his standing and walking abilities were limited.  Physical examination showed inflammatory arthritis; left and right shoulder tenderness, weakness, and abnormal motion.  Range of motion testing showed no objective evidence of pain with active motion on left side, left flexion was 0 to 130 degrees, abduction 0 to 90, internal rotation 0 to 50, external rotation 0 to 50; no objective evidence of pain with active motion on right side, right flexion 0 to 150 degrees, abduction 0 to 90, internal rotation 0 to 60, external rotation 0 to 60.  There was no objective evidence of pain following repetitive motion.  There was no joint ankylosis.  The diagnoses were severe left glenohumeral osteoarthritis, slightly progressed and acromioclavicular and subacromial spurring on the right which could be seen with impingement.  

The impact on occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength: upper extremity, and pain.

From historical information, it is clear that the Veteran has bilateral shoulder arthritis but not injuries to the shoulder muscle itself.  That being said, the Board has reviewed the rating criteria for muscle injuries, including the information provided at 38 C.F.R. § 4.55 (Principles of combined ratings for muscle injury) and § 4.56 (Evaluation of muscle disabilities).  These rating criteria are all specified in terms of wounds of the muscle.  Hence, the criteria are not applicable to the facts in this case. 

The RO has assigned 38 C.F.R. § 4.71a, DCs 5003-5201 to the bilateral shoulder disability.  DC 5201 is for limitation of motion of the arm.  As both arms are affected, both his dominant and non-dominant arms are involved.  Therefore, the criteria for the major side and minor side of the body are applicable. Where there is a difference in the ratings, the ratings are higher for the major side. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003 (2012) [degenerative arthritis].  Under DC 5003, arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003 (2012).  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 (2012). 

DC 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  In the absence of compensable limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2012). 

Under DC 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 30 percent evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, DC 5201 (2012).  

Normal range of motion of the arm around the shoulder joint is from 0 to 180 degrees of forward flexion (raising the arm in an arc in front of the body from parallel to and at the side of the torso - with the fingers pointed to the ground (0 degrees) through a point perpendicular to the torso (90 degrees) to a point parallel to the head with the fingers pointed to the ceiling (180) degrees; 0 to 180 degrees of abduction (same starting and ending points but arm raised in an arc along the side of the torso); 0 to 90 degrees of internal rotation (starting with elbow parallel to the ground with arm bent at 90 degrees and moving in an arc ending with the upper arm against the side of the torso) and 0 to 90 degrees of external rotation (same starting point but with arc ending with upper arm parallel to the head).  38 C.F.R. § 4.71a, Plate I. 

As noted above, the Veteran filed the instant claim for an increased rating in 2007.

Right Shoulder - Prior to April 27, 2011

For the period prior to April 27, 2011, the Veteran's service-connected right shoulder disability has been rated 10 percent disabling.  The Board notes that the private treatment records focused on the left, not the right, shoulder.  In December 2008 the right shoulder motion and strength was normal.  In January 2009 right shoulder elevation was to 140 degrees, 75 degrees of external rotation, 100 of abduction, and 45 of internal rotation at maximum abduction.  The VA examination in July 2009 showed the Veteran reported that his right shoulder did not have much pain or he did not have much problem with it, but had stiffness; range of motion testing was right flexion 0 to 150 degrees, abduction 0 to 140, internal rotation 0 to 90, external rotation 0 to 90 with pain on active motion only on the left side and no objective evidence of pain following repetitive motion or additional limitations for either shoulders.  

Specifically, in the Veteran's own words prior to April 27, 2011, his right shoulder did not have much pain or he did not have much problems with it.

Inasmuch as there is no evidence of limitation of motion of the major arm at shoulder level prior to April 27, 2011, there is no basis for the assignment of a rating in excess of 10 percent under DC 5201 (for limitation of motion of the arm) for that period.  38 C.F.R. § 4.71a. 

Moreover, there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating for the period prior to April 27, 2011, properly compensates the Veteran for the extent of functional loss resulting from any such symptoms. 

Right Shoulder - Since April 27, 2011

For the period since April 27, 2011, the Veteran's service-connected right shoulder disability has been rated 20 percent disabling.  The evidence for this period shows that he had no objective evidence of pain with active motion on right side, right flexion 0 to 150 degrees, abduction 0 to 90, internal rotation 0 to 60, external rotation 0 to 60.  

Specifically, in the April 2011 VA examination the Veteran reported that the impact on his occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength: upper extremity, and pain.

These findings since April 27, 2011, constitute evidence of limitation of motion of the major arm at shoulder level so as to warrant a 20 percent rating under DC 5201.  As there were no findings of limitation of motion of the major arm that more nearly approximates limitation midway between the side and shoulder level at any time during the period from April 27, 2011, the next higher (30 percent) rating under DC 5201 is not warranted.  

That is, as noted in the April 2011 examination, the Veteran is capable of reaching with difficulty.  This does not signify limitation of the arm midway between the side and shoulder.  

The Board has, as is required, considered the effect of pain in evaluating the Veteran's disability.  Any functional impairment due to pain is contemplated by the 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201. 

Left Shoulder

The Veteran's service-connected left shoulder disability has been rated 20 percent disabling.  The evidence of record shows that in January 2009 a private physical examination showed left shoulder elevation to 120, left shoulder external rotation to 25, abduction to 70, internal rotation of 10 at maximal abduction; January 2010 records showed forward flexion was to 120 degrees, abduction to 140; March 2010 showed left forward flexion was to 90 and abduction to 140.  VA examinations in July 2009 and April 2011 showed, respectively, flexion 0 to 85 degrees, abduction 0 to 85, internal rotation 0 to 60, and external rotation 0 to 50, subsequently flexion was 0 to 130 degrees, abduction 0 to 90, internal rotation 0 to 50, and external rotation 0 to 50.  Impact on occupational activities included problems with lifting and carrying due to pain, difficulty reaching overhead and behind his back with the left upper extremity, decreased mobility, problems with lifting and carrying, decreased strength: upper extremity, and pain.  VA treatment records also showed range of motion testing results of forward flexion 95 degrees, abduction 35, external rotation 10 to 15, and internal rotation 35.

These findings constitute evidence of limitation of motion of the major arm at shoulder level so as to warrant a 20 percent rating under DC 5201.  As there were no findings of limitation of motion of the arm that more nearly approximates limitation midway between the side and shoulder level at any time during the pendency of the claim, the next higher (30 percent) rating under DC 5201 is not warranted.  

Again, the Veteran reported difficulty reaching overhead and behind his back; this shows that he is able to do it (with difficulty).  There were no clinical findings of limitation of motion of the arm that more nearly approximated limitation midway between the side and shoulder level.

The Board has, as is required, considered the effect of pain in evaluating the Veteran's disability.  Any functional impairment due to pain is contemplated by the 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201. 

The preponderance of the evidence is against higher ratings.  So entitlement to ratings higher than these is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Spine Disability

Again, with regard to the Veteran's back disability, he was first granted service connection in April 1982 for "degenerative arthritis lumbar spine, shoulders, with history of arthritis left great toe" with an evaluation of 20 percent effective May 1, 1981. 

The RO later rated the spine disability separately.  As noted above, the spine disability is currently rated as 10 percent disabling as due to localized tenderness.

The Veteran filed his claim for an increased rating in 2007.  Again, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally 38 U.S.C.A.  § 5110(b) (2). 

In response to his claim, the Veteran was afforded a VA examination in May 2008 in which he reported that his back was getting worse, bending and lifting was affected, that he had decreased motion, stiffness, spasms, pain, flare-ups twice a year, incapacitating episodes requiring bed rest and treatment by a physician twice in the past year (two days at a time), and limitation on walking.  He denied radiation to lower limbs, tingling, and numbness.  Physical examination of the thoracic sacrospinalis showed no spasm, no atrophy, no guarding, no pain with motion, no weakness, but there was tenderness.  The examiner noted that posture and gait were normal; there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour; there was full movement against full resistance in the hip flexion and extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Sensory examination was normal and knee and ankle jerk were normal.  

Range of motion testing for the thoracolumbar flexion was 0 to 95 degrees with pain at 90-95 with no additional loss of motion (LOM) on repetitive use of joint; extension was 0 to 35 degrees with pain at 30 -35, lateral flexion on the right and left was 0 to 40, lateral rotation on the right and left was 0 to 35 with no additional LOM on repetitive use of joint.  The VA examiner diagnosed degenerative joint disease (DJD) and degenerative disc disease (DDD) of lumbar spine.

The record is also replete with VA treatment records showing complaints of low back pain, exacerbation of low back pain in February 2010, and diagnoses of DDD.

The Veteran was afforded a VA examination in April 2011 in which he reported progressively worse back problems with flare-ups when using the lawn mower, raking leaves, and twisting motions.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain in his lower back when bending over.  He did not report any incapacitating episodes of spine disease.  Physical examination showed normal posture and gait, no abnormal spine curvatures, and no objective abnormalities of spasms, atrophy, guarding, tenderness, or weakness; there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thoracolumbar spine range of motion was flexion 0 to 80 degrees, extension 0 to 20, left lateral flexion 0 to 30, left lateral rotation 0 to 30, right lateral flexion 0 to 30, right lateral rotation 0 to 30 with no objective evidence of pain on active range of motion or repetitive motion. Reflex examination findings were normal and motor examination showed active movement against full resistance.  The VA examiner diagnosed severe DDD L3-S1 and that the effects on occupational actives were decreased mobility, problems lifting and carrying, difficulty reaching, weakness or fatigue, and pain.

VA promulgated new regulations for the evaluation of intervertebral disc syndrome (IVDS), 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Then, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4). 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to, September 23, 2002, and September 26, 2003, respectively. 

As noted above, the Veteran filed the instant claim for an increased rating in 2007. Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g). 

The Board considers several DCs in evaluating the Veteran's thoracolumbar spine disability.  DC (DC) 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a. 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). See also 38 C.F.R. § 4.71a, Plate V. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  at Note (5). 

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1. 

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.   The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve. 

Applying the above criteria to the facts of this case, the Board finds that the Veteran's lumbar spine disability has not met the criteria for a rating greater than 10 percent for any time during the appeal period.  In this respect, the Veteran's lumbar spine disability has not been shown to result in ankylosis, chronic neurologic manifestations of IVDS resulting in any significant functional or sensory impairment, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during any 12-month period. 

With respect to the orthopedic manifestations of service-connected thoracolumbar spine disability, the VA examination reports in May 2008 and April 2011 reflect active thoracolumbar motion in all planes of movement with forward flexion restricted to no worse than 30 degrees even with consideration of functional impairment on use.  In the May 2008 VA examination range of motion testing for the thoracolumbar flexion was 0 to 95 degrees; in the April 2011 VA examination range of motion was flexion 0 to 80 degrees.

Based upon these findings, the RO has assigned 10 percent schedular rating for tenderness; as the Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board has also considered additional evidence in the form of clinical treatment records.  However, these records do not reflect any findings pertaining to functional impairment caused by motor, reflex or sensory abnormality of the lower extremities during the appeal period. 

The Veteran may also be entitled to a higher rating under DC 5243 by alternate consideration of the frequency and duration of incapacitating episodes of IVDS. However, the record for the entire appeal period demonstrates no periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  As such, the Board finds that the Veteran is not shown to have had incapacitating episodes of IVDS of a total duration of at least 6 weeks during any 12 month period, as defined by VA regulation. 

The Veteran clearly alleges exacerbations of low back pain, and stated in his May 2008 VA examination that he had incapacitating episodes requiring bed rest and treatment by a physician twice (two days at a time) in 2007.  However, he specifically denied incapacitating episodes on VA examination in April 2011.  In any event, the Veteran clearly does not describe incapacitating episodes of IVDS of a total duration of at least 6 weeks during any 12 month period. 

Accordingly, the Board finds by the preponderance of the evidence that the Veteran has not met, or more nearly approximated, the criteria for a rating greater than 10 percent for any time during the time period. 

In so deciding, the Board has considered the Veteran's report of low back pain to be credible and consistent with the evidentiary record.  He further credibly reports low back weakness, activity restrictions and increased symptomatology upon use. Clearly, he is competent to describe such symptomatology.  Regarding the overall severity of his disability, as manifested orthopedically and neurologically, the Board places greater probative value to the findings of the VA examiners, who have greater expertise in evaluating such matters as well as a greater accuracy in measuring actual motor, sensory and reflex abnormality.  The preponderance of the persuasive lay and medical evidence is against this claim.  38 U.S.C.A. § 5107(b). 

As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012). 

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1) (2012).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b) (1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) (1) and determined referral for extraschedular consideration is not warranted in this case. 

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disabilities resulting from spine and shoulder disabilities and PTSD.  There are no manifestations of the Veteran's spine and shoulder disabilities or PTSD that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, there is no evidence of record indicating frequent periods of hospitalization due to his spine or shoulder disabilities or PTSD.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for chronic renal failure, class three with hypertension, rated as 60 percent disabling; PTSD, rated as 70 percent disabling; degenerative arthritis lumbar spine, shoulders with history of arthritis left great toe, rated as 20 percent disabling; arthritis left shoulder, rated as 20 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; arthritis right shoulder, rated as 20 percent disabling; degenerative joint/disc disease, lumbar spine, rated as 10 percent disabling; numbness of the chin following surgery, rated noncompensable; and arthritis, left great toe, rated as noncompensable.  The combined disability evaluation is 90 percent.  Accordingly, the Veteran meets the minimum schedular criteria for the assignment of a TDIU.
 
The Veteran submitted a statement in August 2009 that he became unemployable to continue working as a program director.  

As noted above, a private examiner in January 2012 stated that due to the Veteran's PTSD, he was unable to sustain work relationships; therefore, he was considered permanently and totally disabled and unemployable.

The Veteran submitted a statement in August 2012 in which he stated in pertinent part that he was unable to perform sedentary work or find work.  The Board has no reason to doubt the Veteran's statements. 

Based upon the January 2012 examiner's opinion, the Board finds that the Veteran is precluded from securing and following gainful employment based solely upon his service-connected disabilities, consistent with his occupational experience.  Moreover, the Board is of the opinion that the Veteran would encounter extreme difficulty in obtaining employment based upon his current medical conditions; therefore a TDIU is warranted. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Veterans Court has held that once a claim for service connection is granted and a disability rating and effective date assigned, the purpose of § 5103(a) notice has been served and its application is no longer required.  See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008). 

Here, the Veteran received VCAA notice applicable to his disabilities in letters dated in December 2007and June 2008.  These letters provided notice as to assignment of disability ratings and effective dates.  

Moreover, the Veteran has submitted evidence from non-VA practitioners regarding symptoms that go to rating these disabilities including details as to his pain, limitation of motion, and PTSD.  He is clearly aware of what evidence he can submit and what factors go to assigning a rating for his disabilities.  Based on these facts, the Board finds that a remand to the RO to provide VCAA notice is not essential for a proper appellate decision.  38 C.F.R. § 19.9. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All evidence identified by the Veteran is associated with the claims file.  VA provided adequate medical examination with regard to his disabilities. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

ORDER

Entitlement to a 70 percent initial rating for PTSD is granted. 

Entitlement to a rating in excess of 20 percent for arthritis, left shoulder, is denied.

Entitlement to a rating in excess of 10 percent prior to April 27, 2011, and in excess of 20 percent thereafter for arthritis, right shoulder, is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint/disc disease, lumbar spine, is denied.

Entitlement to TDIU is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


